Citation Nr: 0524884	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  02-13 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service-connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel



INTRODUCTION

The veteran had honorable service on active duty from June 
1951 to October 1953.  The veteran had additional military 
service from October 1953 to July 1954; however, his claim is 
based upon his initial period of service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a May 2003 statement the veteran claimed entitlement to 
service connection for dementia.  This issue is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by VA.

2.  A VA psychiatrist has diagnosed the veteran with PTSD, 
and the veteran continues to receive medical treatment for 
PTSD.

3.  The veteran engaged in combat with the enemy in Korea.

4.  VA treatment records show that the veteran's PTSD is 
related to his experiences in combat in Korea.


CONCLUSION OF LAW

The veteran's PTSD was incurred during service.  38 U.S.C.A. 
§§ 1110, 1131, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(d), 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has a duty to assist claimants in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5104A (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).

First, VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  Second, VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  See also VAOPGCPREC 7-2003 
(Nov. 19, 2003) (determining that VA regulations implementing 
the VCAA are more favorable to claimants than the law in 
effect prior to their enactment).

Although a review of the record indicates that records from 
the VA Vet Center in Ponce, Puerto Rico, and outpatient 
psychiatric progress notes from the VA outpatient clinic in 
Ponce, Puerto Rico, have not been obtained as ordered in a 
February 2004 Remand from the Board, see Stegall v. West, 11 
Vet. App. 268 (1998), given the determination below, VA has 
fulfilled its duties to inform and assist the veteran on this 
claim.  Accordingly, the Board can issue a final decision 
because all notice and duty to assist requirements have been 
fully satisfied, and the veteran is not prejudiced by 
appellate review.


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2004).  

In this case, the veteran engaged in combat, as evidenced by 
the award of the Combat Infantryman Badge.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 
(2004).  

The Board notes that the veteran has undergone VA PTSD 
examinations in September 2001 and May 2004.  At each 
examination, the veteran was diagnosed with psychiatric 
disorders other than PTSD and was found to lack sufficient 
symptoms to establish a diagnosis of PTSD.  Nevertheless, 
there is evidence in the record indicating that the veteran 
currently has PTSD as a result of his military service in 
combat in Korea.  VA outpatient treatment records dated from 
August 1996 to February 1997 show treatment of the veteran by 
a psychiatrist for PTSD as a result of his war experiences.  
Recent VA medical records show that the veteran participates 
in a therapy group that treats Korean War veterans for PTSD.  
Further, records of the veteran's annual medical examinations 
show that a diagnosis of PTSD continues to be made.  The 
veteran reported in February 2002 that he is treated for PTSD 
at the VA Vet Center in Ponce, Puerto Rico.

Based on these diagnoses of PTSD along with the veteran's 
verified exposure to combat with the enemy in Korea and 
resolving doubt in the veteran's favor, the Board concludes 
that the veteran has PTSD as a result of his military 
service.


ORDER

Service connection for PTSD is granted.


	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


